The State of




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 31, 2015

                                    No. 04-15-00527-CR

                                   Jessie HERNANDEZ,
                                          Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR11144
                       Honorable Lori I. Valenzuela, Judge Presiding

                                       ORDER
       The Appellant’s motion for extension of time to file the brief is GRANTED. Time is
extended to February 1, 2016. No further extensions absent extraordinary circumstances.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of December, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court